DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-25 are pending and examined below. This action is in response to the claims filed 1/31/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 1/31/22, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 1/31/22. 35 U.S.C. § 103 rejections are withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in view of Endo et al. (US 2019/0042857) below.

Further note additional references cited at the end of the action for additional art applicable to the claims and amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-5, 10, and 13-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0004524) in view of Latotzki (US 2017/0329346), Chen et al. (US 2018/0188040), and Endo et al. (US 2019/0042857).

Regarding claims 1, 19, and 20, Wang discloses a system for planning vehicle path including a system, comprising: one or more sensors configured to generate sensor data by capturing an environment surrounding a vehicle (Abstract);
a processor configured to (¶17): 
receive an identification of a geographical location associated with a target specified by a user remote from the vehicle (¶15-16 – final location corresponding to the recited geographical location which is user input corresponding to the recited target specified by a user via either mobile device or in vehicle device includes user remote from a vehicle); 
receive the sensor data from the one or more sensors (Abstract);
utilize a machine learning model to generate a representation the environment surrounding the vehicle (¶43-45 – learning algorithm corresponding to the recited machine learning model, generating a three-dimensional (3D) model of the vehicle's surroundings corresponding to the recited generate representation of the environment surrounding the vehicle where the 3D model is generated based on data from one or more sensors included in the vehicle),
calculate at least a portion of a path to a target location corresponding to the received geographical location using the generated representation of the at least portion of the environment surrounding the vehicle (¶45 - determining a path of travel for a vehicle ; and 
provide at least one command to automatically navigate the vehicle based on the determined path and updated sensor data from at least a portion of the one or more sensors of the vehicle (¶45 - autonomously driving along the finalized path where a determination that there is an obstacle along the finalized path inherently uses updated sensor data); and 
a memory coupled to the processor and configured to provide the processor with instructions (¶17). 
While Wang discloses the entire system of path planning/routing including mobile user input, it does not explicitly disclose the utilization of a user being remote from the vehicle for example to be picked up.
However, Latotzki discloses an autonomous vehicle parking system including the process of autonomously driving the vehicle from the parking space to a pick-up location (Abstract).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for planning vehicle path of Wang with the passenger pickup location of Latotzki in order to conveniently deliver a vehicle to a driver upon request (Latotzki - ¶66).
While Wang does disclose the use of a learning algorithm (¶43-45), it is silent as to the specifics of the learning algorithm being trained or using training data that was generated before the sensor data. However Chen discloses a system for defining and navigating for autonomous vehicles including the representation of the environment surrounding the vehicle comprising a drivable space predicted by the machine learning model based on the sensor data, wherein the training data is prepared before the sensor data is generated (¶72 and ¶131-135 – training data store contains training data prepared before the sensor data is generated, in order for the feature extraction module to utilize the data stored in the training data there inherently be data there before the process begins and sensor data is generated where 3D representation and occupancy grid corresponding to the recited representation of the environment surrounding the vehicle comprising drivable space)
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the vehicle path planning of Wang in view of Latotzki with the machine learning and cost analysis of Chen in order to provide the right data that is sufficiently accurate and up-to-date for safe navigation of autonomous vehicles (Chen - ¶5).
While Wang in view of Latotzki and Chen disclose a path planning system including recitations of drivable space including an occupancy grid (Wang - Abstract), it does not explicitly disclose utilizing drivability of a location based on real world factors spanning a range of drivability values however Endo discloses a driving information processing system including the drivable space is used for calculating one or more cost metrics associated with the cost of traversing through respective locations in the real world environment surrounding the vehicle (¶15-16 - determines a route … based on a sum of cost values assigned to a plurality of routes connecting the origin and the destination).
 wherein the representation of the real-world environment surrounding the vehicle comprises an occupancy grid which includes one or more drivability values at each grid location of a plurality of grid locations which form respective portions of the occupancy grid, wherein each grid location corresponds to a location in the-real world environment (¶10-12 and ¶18 – spot/point/region on a map corresponding to the recited grid location where value representing difficulty of driving corresponding to the recited drivability values including the utilization of the numbers of obstacles and parked vehicles on roads, the number of pedestrians and bicycles, a degree of necessity of lane changes, a density of vehicles, road widths, and the like to determine drivability), wherein 
a drivability value at a grid location represents a probability that a corresponding location in the real-world environment is drivable and is selected from a range of drivability values (¶10-12 and ¶18 - drivability may be determined based on the numbers of obstacles and parked vehicles on roads, the number of pedestrians and bicycles, a degree of necessity of lane changes, a density of vehicles, road widths, and the like where drivability is an index value corresponding to the recited range ¶5), and wherein 
the one or more cost metrics is calculated based on the drivability values (¶18-19 – cost determined utilizing drivability values).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the path planning system including recitations of drivable space including an occupancy grid of Wang in view of Latotzki and Chen with the drivability cost metrics of Endo in order to perform a route search based on drivability instead of searching for a route based solely on a degree of congestion (Endo - ¶3).

Regarding claim 2, Wang further discloses the vehicle control device being a user’s mobile device and the corresponding use of GPS and other location detection systems which 
However, Latotzki further discloses the target specified by the user is a dynamically updated current location of a mobile device of the user (¶66 - the control may drive the vehicle to the current geographical location of the driver via GPS of the phone corresponding to the recited dynamically updated current location of a mobile device of the user). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for planning vehicle path of Wang with the passenger pickup location of Latotzki in order to deliver a vehicle to a driver upon request (Latotzki - ¶66).

Regarding claim 3, Wang further discloses the vehicle control device being a user’s mobile device and the corresponding use of GPS and other location detection systems which inherently dynamically update the location of the user when in the vehicle (¶15-16) but does not explicitly disclose the GPS of the user’s mobile device being remote from then vehicle.
However, Latotzki further the geographical location is based on a global positioning system location detected by a mobile device of the user (¶66 - the control may drive the vehicle to the current geographical location of the driver via GPS of the phone corresponding to the recited dynamically updated current location of a mobile device of the user). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for planning vehicle path of Wang with the passenger pickup location of Latotzki in order to deliver a vehicle to a driver upon request (Latotzki - ¶66).

 the target specified by the user indicates a target orientation of the vehicle (¶15 - a final pose (location and orientation)). 

Regarding claim 5, Wang further discloses the target is specified on a map by the user (¶20 - The occupancy grid map 200 can be displayed at a user interface of a computing device (e.g., a mobile device such as a smartphone or tablet or an in-vehicle device such as an infotainment panel) to allow a user to provide input instructing the vehicle where to drive). 


Regarding claim 10, Wang further discloses the automatic navigation of the vehicle is paused in response to a detection of an obstacle using an ultrasonic sensor (Fig. 8 and ¶16). 

Regarding claim 13, Wang further discloses the one or more sensors of the vehicle include a plurality of cameras (¶16 - Vehicle control system 100 can include one or more cameras). 

Regarding claim 14, Wang further discloses the representation of the at least portion of the environment is generated using auxiliary sensor data obtained using one or more of the following: an ultrasonic sensor or a radar sensor (¶16 - Vehicle control system 100 can also include one or more other sensors 107 (e.g., radar, ultrasonic, LIDAR, etc.) capable of detecting various features of the vehicle's surroundings). 

 Wang does not explicitly disclose an arrival time however Latotzki further discloses the processor is further configured to receive a specified target time associated with the target specified by the user (¶64 – arrival time corresponding to the recited specific target time associated with the target, displaying an arrival time inherently includes the reception of a target time). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the previous combination of Wang in view of Latotzki, Schuller, Sweeney and DeLizio with the arrival time of Latotzki in order to comply with certain regional laws (Latotzki - ¶64).

Regarding claim 16, Wang further discloses the representation of the at least portion of the environment surrounding the vehicle includes a three-dimensional representation of the portion of the environment (¶16 - 3D model of the vehicles surroundings). 

Regarding claim 17, Wang further discloses the target location is determined including by determining whether the geographical location of the specified target is a valid location to be occupied by the vehicle (¶24-25 – user-provided endpoint using a predetermined distance between the vehicle and any detected obstacles in the vehicle's vicinity including exterior walls 502, divider 504, interior wall 506, pillar 508, and vehicle 510, which can correspond to features of the occupancy grid map 200, for example. FIG. 5A illustrates user interface 500 for accepting a vehicle pose 520 input by a user, valid location is interpreted as a location available to be parked in therefore not impeded by obstacles etc.). 

Regarding claim 18, Wang further discloses the target location is determined based on the sensor data from the one or more sensors (¶24-25 – endpoint using obstacle detection inherently determines the target location based on sensor data).

Regarding claim 21, Wang further discloses the representation of the environment surrounding the vehicle further comprises an occupancy grid generated based on the drivable space and additional sensor data (Figs. 2A-3B – 2D occupancy grid corresponding to the recited representation of the environment of the surrounding of the vehicle based on drivable space and additional sensor data), wherein 
each of the plurality of grid locations corresponds to a location in the environment surrounding the vehicle (Figs. 2A-3B – 2D occupancy grid corresponding to the recited representation of the environment of the surrounding of the vehicle based on drivable space and additional sensor data).
Wang in view of Latotzki does not disclose utilizing a cost metric in the cost of traversing a plurality of grid locations however Chen further discloses the occupancy grid contains cost metrics associated with cost of traversing through a plurality of grid locations (¶159-165 – IPC weighing confidences of classifications of surfaces utilizing a cost function corresponding to the recited calculating a cost metric for traversing through a location utilizing the occupancy grid of ¶72).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the vehicle path planning of Wang in view of Latotzki with the machine learning 

Regarding claim 22, Wang in view of Latotzki does not explicitly disclose pre-processing the sensor data however Chen further discloses the sensor data is pre-processed using an image pre-processor to remove distortion or noise from the environment surrounding the vehicle (Fig. 10 and ¶98-103 – transforming raw LIDAR scan data to a point cloud data that is consistent with the real world before feature identification corresponding to the recited pre-processed data to remove distortion).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the vehicle path planning of Wang in view of Latotzki with the machine learning and cost analysis of Chen in order to provide the right data that is sufficiently accurate and up-to-date for safe navigation of autonomous vehicles (Chen - ¶5).

Regarding claims 23-25, Wang further discloses to calculate at least a portion of a path to a target location (¶45 - determining a path of travel for a vehicle corresponding to the recited calculate a path to a target location utilizing the three-dimensional (3D) model of the vehicle's surroundings), 
While Wang in view of Latotzki and Chen disclose a path planning system including recitations of drivable space, they do not explicitly disclose analyzing a plurality of paths utilizing cost functions based on drivability however Endo further discloses the processor is configured to calculate a plurality of potential paths to the target location (¶15-16 - , wherein 
each potential path is calculated according to the cost metrics calculated based on drivability values included in grid locations of the potential path (¶15-16 and ¶18-19 - determines a route … based on a sum of cost values assigned to a plurality of routes connecting the origin and the destination and cost determined utilizing drivability values), and wherein 
the path is selected based, at least in part, on the cost metrics calculated for the potential paths (¶15-16 - determines a route … based on a sum of cost values assigned to a plurality of routes connecting the origin and the destination).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the path planning system including recitations of drivable space including an occupancy grid of Wang in view of Latotzki and Chen with the drivability cost metrics of Endo in order to perform a route search based on drivability instead of searching for a route based solely on a degree of congestion (Endo - ¶3).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0004524) in view of Latotzki (US 2017/0329346), Chen et al. (US 2018/0188040), and Endo et al. (US 2019/0042857), as applied to claim 1 above, further in view of Sweeney et al. (US 2017/0147959).

Regarding claim 6, Wang further discloses the user selected the target within a limited geographical region (¶15-16 – final location corresponding to the recited geographical 
However, Sweeney discloses an autonomous vehicle transport service including being within a threshold distance from a detected location of a device utilized by the user to specify the target (¶59 - the AV 150 is within a threshold distance of the pickup location and/or the user). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for planning vehicle path of Wang in view of Latotzki, Chen, and Endo with the pickup location threshold of Sweeney in order to properly time the unlocking of the autonomous vehicle (Sweeney - ¶59).

Regarding claim 7, Wang further discloses the user selected the target within a limited geographical region associated with a current location of the vehicle (¶26-28 – user provided endpoint/waypoints corresponding to the recited user selected target). 
Wang does not explicitly disclose the vehicle needing to be in within a limited geographical region relative to the user however Sweeney further discloses the matching process includes the vehicle is within a specified distance or estimated time of travel to the user's pickup location (¶26).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for planning vehicle path of Wang in view of Latotzki, Chen, and Endo with relative location of Sweeney in order to provide a service having the estimated shortest distance to travel to the pickup location (Sweeney - ¶53).

Regarding claim 8, Wang further discloses user specified locations and waypoints (¶26-28) but does not explicitly disclose the selection being reliant upon a threshold relativity between the vehicle and user.  The target being ‘enabled’ is being interpreted using BRI as meaning the user authentication or verification of pickup.
Wang in view of Latotzki, Chen, and Endo does not explicitly disclose assessing the availability of a target based on threshold distance however Sweeney further discloses an ability for the user to specify the target is enabled based on a determination that a location of a device of the user is within a threshold distance from a current location of the vehicle (¶56-59 – user authenticating and unlocking the vehicle when the vehicle is within a threshold distance of the user). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for planning vehicle path of Wang in view of Latotzki, Chen, and Endo with the pickup location threshold of Sweeney in order to properly time the unlocking of the autonomous vehicle (Sweeney - ¶59).

Regarding claim 9, Wang does not disclose aborting the navigation in response to a lack of user response however Sweeney further discloses the automatic navigation of the vehicle is aborted in response to a determination that a heartbeat signal has not been received from a device of the user, wherein the heartbeat signal is provided based on the user providing user input to an application executing on the device (¶60-62 - a predetermined duration of time (e.g., five minutes) has elapsed in which no doors of the AV 150 have been opened, or opened . 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for planning vehicle path of Wang in view of Latotzki, Chen, and Endo with the activity marker of Sweeney in order to indicate that the AV will not be providing the transport service for the user (Sweeney - ¶60).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0004524) in view of Latotzki (US 2017/0329346), Chen et al. (US 2018/0188040), and Endo et al. (US 2019/0042857), as applied to claim 1 above, further in view of DeLizio (US 2018/0202822).

Regarding claim 11, Wang does not explicitly disclose limiting the speed of the vehicle even though conventionally any vehicle operating on public roads is required to operate under speed limit. 
However, DeLizio discloses a system of managing autonomous vehicles including a speed of the vehicle during the automatic navigation is limited to be equal or less than a specified limit (¶136 – operating parameters including speed ranges, given that a range includes upper limits corresponding to the recited speed being limited). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for planning vehicle path of Wang in view of Latotzki, Chen, and Endo with the speed range of DeLizio in order to create and share autonomous vehicle travel profiles and thereby overall desirability (DeLizio - ¶136).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0004524) in view of Latotzki (US 2017/0329346), Chen et al. (US 2018/0188040), and Endo et al. (US 2019/0042857), as applied to claim 1 above, further in view of Sweeney et al. (US 2017/0147959) and DeLizio (US 2018/0202822).

Regarding claim 12, Wang does not disclose periodically updating the target location however Sweeney further discloses the target location is dynamically updated based on a periodically updated geographical location of a device of the user (¶27-28 – continuous or periodic update of trip operating states and locations including information about the pickup location and information about the destination location corresponding to the recited periodic update of the target location). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for planning vehicle path of Wang in view of Latotzki, Chen, and Endo with the pickup location threshold of Sweeney in order to properly time the unlocking of the autonomous vehicle (Sweeney - ¶59).

 It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for planning vehicle path of Wang in view of Latotzki, Chen, and Sweeney with the dynamic mobile device destination of DeLizio in order to meet a friend whose location is changing (DeLizio - ¶311).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Will et al. (US 2013/0080359) discloses 3D mesh points corresponding to the recited grid locations of the real world environment surrounding the vehicle where terrain type and drivability measure corresponding to the recited one or more drivability values at each grid location drivability measure corresponding to the recited drivability value where predicting the response of a vehicle on upcoming terrain corresponding to the recited probability that a real world environment is drivable and is selected from a range of metrics (¶49-51 and ¶64-67)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.J.R./             Examiner, Art Unit 3665

/BEHRANG BADII/             Primary Examiner, Art Unit 3665